
	

113 HR 1208 RH: Manhattan Project National Historical Park Act
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 42
		113th CONGRESS
		1st Session
		H. R. 1208
		[Report No.
		  113–66]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 15, 2013
			Mr. Hastings of
			 Washington (for himself, Mr.
			 Fleischmann, and Mr. Ben Ray Luján of
			 New Mexico) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		
			May 17, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To establish the Manhattan Project National
		  Historical Park in Oak Ridge, Tennessee, Los Alamos, New Mexico, and Hanford,
		  Washington, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Manhattan Project National Historical
			 Park Act.
		2.FindingsCongress finds that—
			(1)the Manhattan
			 Project was an unprecedented top-secret program implemented during World War II
			 to produce an atomic bomb before Nazi Germany;
			(2)a
			 panel of experts convened by the President’s Advisory Council on Historic
			 Preservation in 2001—
				(A)stated that
			 the development and use of the atomic bomb during World War II has been
			 called the single most significant event of the 20th
			 century; and
				(B)recommended that
			 nationally significant sites associated with the Manhattan Project be formally
			 established as a collective unit and be administered for preservation,
			 commemoration, and public interpretation in cooperation with the National Park
			 Service;
				(3)the Manhattan
			 Project National Historical Park Study Act (Public Law 108–340; 118 Stat. 1362)
			 directed the Secretary of the Interior, in consultation with the Secretary of
			 Energy, to conduct a special resource study of the historically significant
			 sites associated with the Manhattan Project to assess the national
			 significance, suitability, and feasibility of designating one or more sites as
			 a unit of the National Park System;
			(4)after significant
			 public input, the National Park Service study found that including
			 Manhattan Project-related sites in the national park system will expand and
			 enhance the protection and preservation of such resources and provide for
			 comprehensive interpretation and public understanding of this nationally
			 significant story in the 20th century American history;
			(5)the Department of
			 the Interior, with the concurrence of the Department of Energy, recommended the
			 establishment of a Manhattan Project National Historical Park comprised of
			 resources at—
				(A)Oak Ridge,
			 Tennessee;
				(B)Los Alamos, New
			 Mexico; and
				(C)Hanford, in the
			 Tri-Cities area, Washington; and
				(6)designation of a Manhattan Project National
			 Historical Park as a unit of the National Park System would improve the
			 preservation of, interpretation of, and access to the nationally significant
			 historic resources associated with the Manhattan Project for present and future
			 generations to gain a better understanding of the Manhattan Project, including
			 the significant, far-reaching, and complex legacy of the Manhattan
			 Project.
			3.PurposesThe purposes of this Act are—
			(1)to preserve and
			 protect for the benefit of present and future generations the nationally
			 significant historic resources associated with the Manhattan Project;
			(2)to improve public understanding of the
			 Manhattan Project and the legacy of the Manhattan Project through
			 interpretation of the historic resources associated with the Manhattan
			 Project;
			(3)to enhance public access to the Historical
			 Park consistent with protection of public safety, national security, and other
			 aspects of the mission of the Department of Energy; and
			(4)to assist the Department of Energy,
			 Historical Park communities, historical societies, and other interested
			 organizations and individuals in efforts to preserve and protect the
			 historically significant resources associated with the Manhattan
			 Project.
			4.DefinitionsIn this Act:
			(1)Historical
			 parkThe term Historical Park means the Manhattan
			 Project National Historical Park established under section 5.
			(2)Manhattan
			 projectThe term Manhattan Project means the
			 Federal program to develop an atomic bomb ending on December 31, 1946.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Establishment of
			 manhattan project national historical park
			(a)Establishment
				(1)DateNot
			 later than 1 year after the date of enactment of this Act, there shall be
			 established as a unit of the National Park System the Manhattan Project
			 National Historical Park.
				(2)Areas
			 includedThe Historical Park shall consist of facilities and
			 areas listed under subsection (b) as determined by the Secretary, in
			 consultation with the Secretary of Energy. The Secretary shall include the area
			 referred to in subsection (b)(3)(A), the B Reactor National Historic Landmark,
			 in the Historical Park.
				(b)Eligible
			 areasThe Historical Park may
			 only be comprised of one or more of the following areas, or portions of the
			 areas, as generally depicted in the map titled Manhattan Project
			 National Historical Park Sites, numbered 540/108,834–C, and dated
			 September 2012:
				(1)Oak ridge,
			 TennesseeFacilities, land, or interests in land that are—
					(A)at Buildings
			 9204–3 and 9731 at the Y–12 National Security Complex;
					(B)at the X–10
			 Graphite Reactor at the Oak Ridge National Laboratory;
					(C)at the K–25
			 Building site at the East Tennessee Technology Park; and
					(D)at the former
			 Guest House located at 210 East Madison Road.
					(2)Los Alamos, new
			 mexicoFacilities, land, or interests in land that are—
					(A)in the Los Alamos
			 Scientific Laboratory National Historic Landmark District, or any addition to
			 the Landmark District proposed in the National Historic Landmark Nomination—Los
			 Alamos Scientific Laboratory (LASL) NHL District (Working Draft of NHL
			 Revision), Los Alamos National Laboratory document LA–UR 12–00387 (January 26,
			 2012);
					(B)at the former East
			 Cafeteria located at 1670 Nectar Street; and
					(C)at the former
			 dormitory located at 1725 17th Street.
					(3)Hanford,
			 WashingtonFacilities, land, or interests in land that
			 are—
					(A)the B Reactor
			 National Historic Landmark;
					(B)the Hanford High
			 School in the town of Hanford and Hanford Construction Camp Historic
			 District;
					(C)the White Bluffs
			 Bank building in the White Bluffs Historic District;
					(D)the warehouse at
			 the Bruggemann’s Agricultural Complex;
					(E)the Hanford
			 Irrigation District Pump House; and
					(F)the T Plant (221–T
			 Process Building).
					(c)Written consent
			 of ownerNo non-Federal property may be included in the
			 Historical Park without the written consent of the owner.
			6.Agreement
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary and the Secretary of
			 Energy (acting through the Oak Ridge, Los Alamos, and Richland site offices)
			 shall enter into an agreement governing the respective roles of the Secretary
			 and the Secretary of Energy in administering the facilities, land, or interests
			 in land under the administrative jurisdiction of the Department of Energy that
			 is to be included in the Historical Park under section 5(b), including
			 provisions for enhanced public access, management, interpretation, and historic
			 preservation.
			(b)Responsibilities
			 of the SecretaryAny agreement under subsection (a) shall provide
			 that the Secretary shall—
				(1)have
			 decisionmaking authority for the content of historic interpretation of the
			 Manhattan Project for purposes of administering the Historical Park; and
				(2)ensure that the
			 agreement provides an appropriate advisory role for the National Park Service
			 in preserving the historic resources covered by the agreement.
				(c)Responsibilities
			 of the secretary of energyAny agreement under subsection (a)
			 shall provide that the Secretary of Energy—
				(1)shall ensure that the agreement
			 appropriately protects public safety, national security, and other aspects of
			 the ongoing mission of the Department of Energy at the Oak Ridge Reservation,
			 Los Alamos National Laboratory, and Hanford Site;
				(2)may consult with
			 and provide historical information to the Secretary concerning the Manhattan
			 Project;
				(3)shall retain responsibility, in accordance
			 with applicable law, for any environmental remediation that may be necessary in
			 or around the facilities, land, or interests in land governed by the agreement;
			 and
				(4)shall retain
			 authority and legal obligations for historic preservation and general
			 maintenance, including to ensure safe access, in connection with the
			 Department’s Manhattan Project resources.
				(d)AmendmentsThe
			 agreement under subsection (a) may be amended, including to add to the
			 Historical Park facilities, land, or interests in land within the eligible
			 areas described in section 5(b) that are under the jurisdiction of the
			 Secretary of Energy.
			7.Public
			 participation
			(a)In
			 generalThe Secretary shall consult with interested State,
			 county, and local officials, organizations, and interested members of the
			 public—
				(1)before executing
			 any agreement under section 6; and
				(2)in the development
			 of the general management plan under section 8(b).
				(b)Notice of
			 determinationNot later than
			 30 days after the date on which an agreement under section 6 is entered into,
			 the Secretary shall publish in the Federal Register notice of the establishment
			 of the Historical Park, including an official boundary map.
			(c)Availability of
			 mapThe official boundary map published under subsection (b)
			 shall be on file and available for public inspection in the appropriate offices
			 of the National Park Service. The map shall be updated to reflect any additions
			 to the Historical Park from eligible areas described in section 5(b).
			(d)AdditionsAny
			 land, interest in land, or facility within the eligible areas described in
			 section 5(b) that is acquired by the Secretary or included in an amendment to
			 the agreement under section 6(d) shall be added to the Historical Park.
			8.Administration
			(a)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with—
				(1)this Act;
			 and
				(2)the laws generally
			 applicable to units of the National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(b)General
			 management planNot later
			 than 3 years after the date on which funds are made available to carry out this
			 section, the Secretary, with the concurrence of the Secretary of Energy, and in
			 consultation and collaboration with the Oak Ridge, Los Alamos and Richland
			 Department of Energy site offices, shall complete a general management plan for
			 the Historical Park in accordance with section 12(b) of Public Law 91–383
			 (commonly known as the National Park Service General Authorities
			 Act) (16 U.S.C. 1a–7(b)).
			(c)Interpretive
			 toursThe Secretary may,
			 subject to applicable law, provide interpretive tours of historically
			 significant Manhattan Project sites and resources in the States of Tennessee,
			 New Mexico, and Washington that are located outside the boundary of the
			 Historical Park.
			(d)Land
			 acquisition
				(1)In
			 generalThe Secretary may acquire land and interests in land
			 within the eligible areas described in section 5(b) by—
					(A)transfer of
			 administrative jurisdiction from the Department of Energy by agreement between
			 the Secretary and the Secretary of Energy;
					(B)donation;
			 or
					(C)exchange.
					(2)No use of
			 condemnationThe Secretary may not acquire by condemnation any
			 land or interest in land under this Act or for the purposes of this Act.
				(e)Donations;
			 cooperative agreements
				(1)Federal
			 facilities
					(A)In
			 generalThe Secretary may enter into one or more agreements with
			 the head of a Federal agency to provide public access to, and management,
			 interpretation, and historic preservation of, historically significant
			 Manhattan Project resources under the jurisdiction or control of the Federal
			 agency.
					(B)Donations;
			 cooperative agreementsThe
			 Secretary may accept donations from, and enter into cooperative agreements
			 with, State governments, units of local government, tribal governments,
			 organizations, or individuals to further the purpose of an interagency
			 agreement entered into under subparagraph (A) or to provide visitor services
			 and administrative facilities within reasonable proximity to the Historical
			 Park.
					(2)Technical
			 assistanceThe Secretary may provide technical assistance to
			 State, local, or tribal governments, organizations, or individuals for the
			 management, interpretation, and historic preservation of historically
			 significant Manhattan Project resources not included within the Historical
			 Park.
				(3)Donations to
			 department of energyFor the purposes of this Act, or for the
			 purpose of preserving and providing access to historically significant
			 Manhattan Project resources, the Secretary of Energy may accept, hold,
			 administer, and use gifts, bequests, and devises (including labor and
			 services).
				9.Clarification
			(a)No buffer zone
			 createdNothing in this Act, the establishment of the Historical
			 Park, or the management plan for the Historical Park shall be construed to
			 create buffer zones outside of the Historical Park. That an activity can be
			 seen and heard from within the Historical Park shall not preclude the conduct
			 of that activity or use outside the Historical Park.
			(b)No cause of
			 actionNothing in this Act shall constitute a cause of action
			 with respect to activities outside or adjacent to the established boundary of
			 the Historical Park.
			
	
		May 17, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
